Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of the 6th day of September, 2013, by and among SWK Holdings Corporation, a
Delaware corporation (the “Company”), and Double Black Diamond, L.P., a Delaware
limited partnership (“DBD LP”), Double Black Diamond Offshore Ltd., a Cayman
Islands exempted company (“Double Offshore”), Black Diamond Offshore Ltd., a
Cayman Islands exempted company (“Offshore,” and along with DBD LP and Double
Offshore, collectively, the “Investor”).

 

RECITALS:

 

The Company and the Investor are parties to that certain Warrant Agreement,
dated as of the date of this Agreement (the “Warrant”), pursuant to which the
Investor is entitled to purchase up to 1,000,000 shares of common stock, par
value $0.001 per share (“Common Stock”), of the Company (such shares, the
“Warrant Shares”);

 

The Investor’s execution and delivery of the Warrant are conditioned upon the
execution and delivery of this Agreement; and

 

The parties to this Agreement deem it in their best interests to set forth
certain rights of the Investor;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth in this Agreement, the parties to this Agreement agree as
follows:

 

Section 1.     REGISTRATION RIGHTS.

 

1.1     Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Affiliate” means, as to any person or entity, each other person or entity that
directly or indirectly (through one or more intermediaries or otherwise)
controls, is controlled by, or is under common control with, such person or
entity, provided that, for purposes of this Agreement, the Company and its
subsidiaries shall not be deemed Affiliates of any Holder and vice versa. A
person or entity shall be deemed to be “controlled by” any other person or
entity if such other person or entity possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities, by
contract, or otherwise.

 

“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in loans and similar extensions of
credit and that is administered or managed by (a) the Investor, (b) an Affiliate
of the Investor or (c) an entity or an Affiliate of an entity that administers
or manages the Investor.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

 
1

--------------------------------------------------------------------------------

 

 

 

“Demand Registration” means either a Long-Form Demand Registration pursuant to
Section 1.2(a) or a Demand Shelf Underwritten Offering pursuant to Section
1.4(a).

 

“Event of Default” means any Event of Default as that term is defined in the
Loan Agreement.

 

“Form S-3” means Form S-3 under the Securities Act as is in effect on the date
of this Agreement or any successor registration form under the Securities Act
subsequently adopted by the SEC that permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

“Holder” means the Investor, or any assignee of rights under this Agreement in
accordance with this Agreement.

 

“Loan Agreement” means that certain Loan Agreement dated as of September 6,
2013, by and among the Company and SWK Funding, LLC, as Borrowers, and SWK
Advisors LLC, as Guarantor, and the Investor, as Lender.

 

“Maximum Number of Demand Registrations” means 4 Demand Registrations pursuant
to either Section 1.2(a) or Section 1.4(a).

 

The terms “register,” “registration,” and “registered” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement or document.

 

“Registrable Securities” means (a) all Common Stock owned or held by the Holder
and its Affiliates, (b) the Warrant Shares and any other shares of Common Stock
issued or issuable upon the exercise of warrants, options, or other derivative
securities held by the Investor or acquired by the Investor after the date
hereof; (c) any Common Stock issued or issuable upon conversion of any capital
stock (or upon the conversion or exercise of any warrant, right or other
security) of the Company acquired by the Investor after the date hereof; and
(d) any shares of Common Stock of the Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, all such or shares of Common Stock described in clause (a), (b)
or (c) above; excluding, in all cases, any securities sold by a person in a
transaction in which rights under this Section 1 are not assigned in accordance
with this Agreement or any securities sold in a registered public offering under
the Securities Act or sold pursuant to Rule 144 promulgated under the Securities
Act. Holders of Registrable Securities shall not be required to exercise their
Warrants to receive Common Stock in order to exercise the registration rights
granted under this Agreement until immediately before the closing of the
offering to which the registration relates. The number of shares of “Registrable
Securities then outstanding” shall mean the number of shares of fully-diluted
Common Stock which are Registrable Securities and (a) are then issued and
outstanding or (b) are then issuable pursuant to the exercise or conversion of
then outstanding and then exercisable options, warrants or convertible
securities.

 

 
2

--------------------------------------------------------------------------------

 

 

 

“Registration Expenses” means all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, reasonable fees and expenses
incurred by one special counsel to all selling Holders, blue sky fees and
expenses and expenses of any regular or special audits incident to or required
by any such registration, but shall not include underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

1.2     Long-Form Demand Registration.

 

(a)     Requested Long-Form Registration. Subject to the exceptions in
Section 1.2(b) below, if the Company shall receive at any time after 180 days
after the date of this Agreement, a written request (a “Long-Form Demand
Notice”) of Holders holding more than 50% of the Registrable Securities then
remaining, that the Company effect a registration on Form S-1 or any successor
form or forms covering any portion of the Registrable Securities then
outstanding (a “Long-Form Demand Registration”), the Company shall:

 

(i)     promptly give written notice of such Long-Form Demand Registration to
all other Holders; and

 

(ii)     as soon as practicable, and in any event within 30 days of the receipt
of such request, file a registration statement covering all Registrable
Securities as are specified in such Long-Form Demand Notice, together with all
Registrable Securities specified in writing by the other Holders and received by
the Company within 20 days after such written notice from the Company is mailed;
and

 

(iii)     use its reasonable best efforts to cause such registration statement
to be declared effective by the SEC as soon as practicable.

 

(b)     At any time prior to the effective date of such registration statement,
the Holders may withdraw the Long-Form Demand Notice or direction to the Company
to include them in the registration, as applicable, by giving written notice to
the Company. The Company shall not be obligated to effect, or to take any action
to effect, any such registration pursuant to this Section 1.2:

 

(i)     Prior to the second anniversary of this Agreement;

 

(ii)     After the Company has initiated the Maximum Number of Demand
Registrations pursuant to either Section 1.2(a) or Section 1.4(a) and such
registrations have been declared or ordered effective and the Holders are able
to register and sell at least 75% of the Registrable Securities requested to be
included in such registration;

 

 
3

--------------------------------------------------------------------------------

 

 

 

(iii)     During the period starting with the date 60 days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date
180 days after the effective date of, a Company-initiated registration subject
to Section 1.5; provided, that the Company is actively employing in good faith
all reasonable best efforts to cause such registration statement to become
effective;

 

(iv)     If the Holders propose to dispose of shares of Registrable Securities
that may be immediately registered on Form S-3 pursuant to a request made under
Section 1.4 of this Agreement; or

 

(v)     If the Company has within the 6 month period preceding the date of such
request, already effected one Demand Registration for the Holders pursuant to
either this Section 1.2or Section 1.4.

 

(c)     Right to Defer Registration. Notwithstanding the foregoing, if the
Company shall furnish to the Holders a certificate signed by the president or
chief executive officer of the Company stating that in the good faith judgment
of the board of directors of the Company (the “Board”), it would be materially
detrimental to the Company and its stockholders for such registration to be
effected at such time because such registration (i) would have a material
adverse effect on any significant acquisition, merger, consolidation, tender
offer or any other similar material transaction involving the Company;
(ii) would require premature disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential; or (iii) would
render the Company unable to comply with requirements under the Securities Act
or Exchange Act, the Company shall have the right to defer the filing of the
registration statement no more than once during any 12-month period for a period
of not more than 90 days after receipt of the request of the Holders under this
Section 1.2; provided, that the Company shall not register, offer or sell any
securities for the account of itself or any other stockholder during such period
other than pursuant to (A) a registration statement relating either to the sale
of securities to employees of the Company pursuant to a stock option, stock
purchase, stock incentive or stock appreciation plan or arrangement, or a
transaction pursuant to Rule 145 promulgated under the Securities Act; (B) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; or (C) a registration in which
the only Common Stock being registered is Common Stock issuable upon conversion
of debt securities that are also being registered).

 

(d)     Underwriting. The majority of the Holders shall have the right to select
one or more underwriters (reasonably acceptable to the Company) to manage the
offering and registration as part of the request made pursuant to
Section 1.2(a), and the Company shall include such information in the written
notice sent to all other Holders. Unless otherwise agreed by such underwriters
and a majority of the Holders, no person may participate in any registration
under this Agreement that is underwritten unless such person (i) agrees to sell
such person’s securities on the basis provided in the proposed underwriting
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided, that no Holder
shall be required to make any representations or warranties to the Company or
the underwriters other than representations and warranties regarding such Holder
and such Holder’s intended method of distribution and shall not be required to
indemnify the underwriters except with respect to written information about such
Holder furnished by such Holder expressly for use in connection with such
registration. Notwithstanding any other provision of this Section 1.2, if the
representative of the underwriters advises in writing that marketing factors
require a limitation on the number of shares to be underwritten, the Company
shall so advise all Holders of Registrable Securities which would otherwise be
underwritten pursuant to this Agreement, and the number of shares of Registrable
Securities that may be included in the underwriting shall be allocated among all
Holders in proportion (as nearly as practicable) to the number of Registrable
Securities requested by such Holders to be included in the registration;
provided, that the number of shares of Registrable Securities to be included in
such underwriting shall not be reduced unless all other securities are first
excluded entirely from the underwriting.

 

 
4

--------------------------------------------------------------------------------

 

 

 

1.3     Shelf Registration.

 

(a)     At any time after the effective date of this Agreement, upon the request
of Holders holding more than 50% of the Registrable Securities then remaining,
the Company shall, for the purposes of providing for the registration of, and
the sale on a continuous or delayed basis of, the Registrable Securities, use
its reasonable best efforts to qualify for registration on Form S-3 (or, to the
extent such form is not available, Form S-1) or any comparable or successor form
or forms or any similar registration (including pursuant to Rule 415 under the
Securities Act) (a “Shelf Registration”), and as soon as practicable shall file
a Shelf Registration that constitutes a shelf registration statement providing
for the registration of, and the sale on a continuous or delayed basis of, the
Registrable Securities, pursuant to Rule 415 under the Securities Act, to permit
the distribution of the Registrable Securities in accordance with the customary
methods of distribution under Shelf Registration elected by the Holder. No other
person or entity shall be permitted to offer securities under the Shelf
Registration unless the Holders shall consent in writing. While the Shelf
Registration is effective, the Company shall use its reasonable best efforts, at
its expense, to:

 

(i)     Facilitate sales by the Holders of Registrable Securities that are not
Demand Shelf Underwritten Offerings (as defined herein), including by preparing
and filing any prospectus, free writing prospectus under Rule 433 under the
Securities Act, or documentation necessary or reasonably requested by the Holder
to enable the Holders to effect any such sales;

 

(ii)     Effect such registration and all such qualifications and compliances as
may be so reasonably requested and as would permit or facilitate the sale and
distribution of all or such portion of such Holder’s or Holders’ Registrable
Securities as are specified by the Holders.

 

(b)     Upon filing a Shelf Registration, the Company shall use its reasonable
best efforts to:

 

(i)      Cause such registration statement to be declared effective by the SEC
as soon as possible;

 

 
5

--------------------------------------------------------------------------------

 

 

 

(ii)     Keep such Shelf Registration effective with the SEC at all times
(notwithstanding anything to the contrary in Section 1.3(c)(iii)) and to refile
such Shelf Registration upon its expiration, until such time as Rule 144 or
another similar exemption under the Securities Act is available for the sale of
all of such Holder’s shares without limitation during a three-month period
without registration; and

 

(iii)     Cooperate in any shelf take-down by amending or supplementing the
prospectus statement related to such Shelf Registration as may reasonably be
requested by the Holders or otherwise required, until the Holders no longer hold
Registrable Securities.

 

(c)     Notwithstanding the foregoing, the Company shall not be obligated to
effect any such registration, qualification or compliance pursuant to this
Section 1.3:

 

(i)     For any Shelf Registration on Form S-1, prior to the second anniversary
of this Agreement;

 

(ii)     If Form S-3 or Form S-1 registration is not available for such
offering; or

 

(iii)     If the Company shall furnish to the Holders a certificate signed by
the president or chief executive officer of the Company stating that in the good
faith judgment of the Board, it would be materially detrimental to the Company
and its stockholders for such Shelf Registration to be effected at such time
because such registration (A) would have a material adverse effect on any
acquisition, merger, consolidation, tender offer or any other similar material
transaction involving the Company; (B) would require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (C) would render the Company unable to comply
with requirements under the Securities Act or Exchange Act, in which event the
Company shall have the right to defer the filing of the shelf registration
statement no more than once during any 12-month period for a period of not more
than 90 days after receipt of the request of the Holders under this Section 1.3;
provided, that the Company shall not register, offer or sell any securities for
the account of itself or any other stockholder during such period other than
pursuant to (A) a registration statement relating either to the sale of
securities to employees of the Company pursuant to a stock option, stock
purchase, stock incentive or stock appreciation plan or arrangement or a
transaction pursuant to Rule 145 promulgated under the Securities Act; (B) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; or (C) a registration in which
the only Common Stock being registered is Common Stock issuable upon conversion
of debt securities that are also being registered).

 

1.4     Demand Shelf Underwritten Offerings.

 

(a)     At any time after the date on which the Shelf Registration becomes
effective, at the request of Holders holding more than 50% of the Registrable
Securities then remaining, the Company shall facilitate in the manner described
in this Agreement an underwritten or similar “takedown” sale from the Shelf
Registration (a “Demand Shelf Underwritten Offering”), which may involve
participation by the Company in an underwriting or purchase agreement with a
broker/dealer and the delivery of legal opinions and comfort letters. The
Holders shall be entitled to select the underwriter for any Demand Shelf
Underwritten Offerings. If the Company receives from the such Holders a written
request or requests (a “Shelf Demand Notice”) that the Company effect a Demand
Shelf Underwritten Offering with respect to all or a part of the Registrable
Securities owned by such Holder or Holders, then the Company shall promptly
commence and undertake a Demand Shelf Underwritten Offering in accordance with
its obligations pursuant to Section 1.6 of this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

 

(b)     The applicable Holder having notified or directed the Company to
commence a Demand Shelf Underwritten Offering or to include any of their
Registrable Securities therein shall have the right to withdraw such notice or
direction by giving written notice to the Company. The Company shall not be
obligated to effect, or to take any action to effect, any such Demand Shelf
Underwritten Offering pursuant to this Section 1.4:

 

(i)     After the Company has completed the Maximum Number of Demand
Registrations pursuant to either Section 1.2(a) or Section 1.4(a) and the
Holders are able to register and sell at least 75% of the Registrable Securities
requested to be included in such Demand Shelf Underwritten Offering;s or

 

(ii)     During the period starting with the date 60 days prior to the Company’s
good faith estimate of the date of filing of, and ending on a date 180 days
after the effective date of, a Company-initiated registration subject to
Section 1.5; provided, that the Company is actively employing in good faith all
reasonable best efforts to cause such registration statement to become
effective.

 

(c)     Right to Defer a Demand Shelf Underwritten Offering. Notwithstanding the
foregoing, the Company shall not be obligated to effect any such Demand Shelf
Underwritten Offering pursuant to this Section 1.4 if:

 

(i)      the Company shall furnish to the Holders a certificate signed by the
president or chief executive officer of the Company stating that in the good
faith judgment of the Board, it would be materially detrimental to the Company
and its stockholders for such Demand Shelf Underwritten Offering to be effected
at such time because such Demand Shelf Underwritten Offering (i) would have a
material adverse effect on any significant acquisition, merger, consolidation,
tender offer or any other similar material transaction involving the Company;
(ii) would require premature disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential; or (iii) would
render the Company unable to comply with requirements under the Securities Act
or Exchange Act, the Company shall have the right to defer the Demand Shelf
Underwritten Offering no more than once during any 12-month period for a period
of not more than 60 days after receipt of the request of the Holders under this
Section 1.4; provided, that the Company shall not register, offer or sell any
securities for the account of itself or any other stockholder during such period
other than pursuant to (A) a registration statement relating either to the sale
of securities to employees of the Company pursuant to a stock option, stock
purchase, stock incentive or stock appreciation plan or arrangement, or a
transaction pursuant to Rule 145 promulgated under the Securities Act; (B) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; or (C) a registration in which
the only Common Stock being registered is Common Stock issuable upon conversion
of debt securities that are also being registered; or

 

 
7

--------------------------------------------------------------------------------

 

 

 

(ii)     if the Company has, within the 6 month period preceding the date of
such request, already effected one Demand Registration for the Holders pursuant
to either Section 1.2 or Section 1.4.

 

(d)     Underwriting. The majority of the Holders shall have the right to select
one or more underwriters (reasonably acceptable to the Company) to manage the
Demand Shelf Underwritten Offering as part of the request made pursuant to
Section 1.4(a), and the Company shall include such information in the written
notice sent to all other Holders. Unless otherwise agreed by such underwriters
and a majority of the Holders, no person may participate in any Demand Shelf
Underwritten Offering under this Agreement that is underwritten unless such
person (i) agrees to sell such person’s securities on the basis provided in the
proposed underwriting arrangements and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements;
provided, that no Holder shall be required to make any representations or
warranties to the Company or the underwriters other than representations and
warranties regarding such Holder and such Holder’s intended method of
distribution and shall not be required to indemnify the underwriters except with
respect to written information about such Holder furnished by such Holder
expressly for use in connection with such Demand shelf Underwritten Offering.
Notwithstanding any other provision of this Section 1.4, if the representative
of the underwriters advises in writing that marketing factors require a
limitation on the number of shares to be underwritten, the Company shall so
advise all Holders of Registrable Securities which would otherwise be
underwritten pursuant to this Agreement, and the number of shares of Registrable
Securities that may be included in the underwriting shall be allocated among all
Holders in proportion (as nearly as practicable) to the number of Registrable
Securities requested by such Holders to be included in the Demand Shelf
Underwritten Offering; provided, that the number of shares of Registrable
Securities to be included in such underwriting shall not be reduced unless all
other securities are first excluded entirely from the underwriting.

 

1.5     Piggyback Registrations. If the Company proposes to register (including
for this purpose a registration effected by the Company for stockholders, but
excluding any registrations pursuant to Sections 1.2, 1.3, or 1.4) any of its
securities under the Securities Act (other than pursuant to a registration (i)
on Form S-4, Form S-8 or any successor forms thereto, or (ii) solely in
connection with an employee benefit or stock ownership plan) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Company shall give prompt written
notice to all Holders of Registrable Securities of its intention to effect such
a registration (each, a “Piggyback Notice”). Subject to Sections 1.5(a) and
1.5(b) below, the Company shall include in such registration all shares of
Registrable Securities that Holders request the Company to include in such
registration by written notice given to the Company within 30 days after the
date of sending of the Piggyback Notice. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.5
prior to the effectiveness of such registration whether or not any Holder has
elected to include Registrable Securities in such registration.

 

 
8

--------------------------------------------------------------------------------

 

 

 

(a)     Priority on Primary Registrations. If a Piggyback Registration relates
to an underwritten public offering of equity securities by the Company and the
representative of the underwriters advises the Company in writing that in its
opinion marketing factors require a limitation of the number of securities to be
included in such registration, the Company shall include in such registration
(i) first, the securities proposed to be sold by the Company; (ii) second, the
Registrable Securities requested to be included in such registration by the
Holders, pro rata among the Holders on the basis of the number of shares of
Registrable Securities requested to be included by each such Holder; and
(iii) third, other securities requested to be included in such registration.

 

(b)     Priority on Secondary Registrations. If a Piggyback Registration relates
to an underwritten public offering of equity securities by holders of the
Company’s securities (other than pursuant to this Agreement) and the
representative of the underwriters advises the Company in writing that in its
opinion marketing factors require a limitation of the number of securities to be
included in such registration, the Company shall include in such registration
(i) first, the securities requested to be included in such registration by the
holders requesting such registration; (ii) second, the Registrable Securities
requested to be included in such registration by the Holders, pro rata among the
Holders on the basis of the number of shares of Registrable Securities requested
to be included in such registration by each such Holder; and (iii) third, any
other securities.

 

(c)     Underwritten Piggyback Registrations. If a Piggyback Registration
relates to an underwritten public offering of equity securities by the Company,
the Company shall not be required to include any of the Holders’ securities in
such registration unless they accept the terms of the underwriting as agreed
upon between the Company and its underwriters; provided, that no Holders shall
be required to make any representations or warranties to the Company or the
underwriters other than representations and warranties regarding such Holder and
such Holder’s intended method of distribution and shall not be required to
indemnify the underwriters except with respect to written information about such
Holder furnished by such Holder expressly for use in connection with such
registration. For purposes of the allocation of shares of Registrable Securities
to be included in a registration pursuant to Sections 1.5(a) and (b), for any
Holder which is an investment fund, partnership, limited liability company or
corporation, (i) the partners, members, retired partners, retired members,
stockholders and Affiliates of such Holder, or the estates and family members of
any such partners, retired partners, members and retired members and any trusts
for the benefit of any of the foregoing persons shall be deemed to be a single
“Holder”; (ii) any pro rata allocation with respect to such “Holder” shall be
based upon the aggregate amount of shares of Registrable Securities owned by all
entities and individuals included in such “Holder,” as defined in this sentence;
and (iii) such “Holder” may allocate the Registrable Securities allowed to be
included in such registration by such “Holder” to its related entities and
individuals in its sole discretion.

 

 
9

--------------------------------------------------------------------------------

 

 

 

1.6     Registration Procedures. Whenever required to effect the registration of
any Registrable Securities under this Agreement, the Company shall, as
expeditiously as reasonably possible:

 

(a)     Prepare and file with the SEC a registration statement with respect to
such Registrable Securities and cause such registration statement to become
effective; provided, that before filing a registration statement or prospectus
or any amendments or supplements to a registration statement or prospectus, the
Company shall furnish to counsel selected by the Holders of a majority of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
of such counsel.

 

(b)     Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement and to keep such registration statement effective until
the Holders have completed the distribution described in the registration
statement.

 

(c)     Furnish to the Holders such number of copies of a prospectus, including
a preliminary prospectus, and each amendment and supplement to any such
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by them that are included in
such registration.

 

(d)     Register and qualify the securities covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
shall be reasonably requested by the Holders; provided, that the Company shall
not be required in connection with such registration and qualification or as a
condition to such registration and qualification (i) to qualify to do business
or to file a general consent to service of process in any such states or
jurisdictions or (ii) to subject itself to taxation in any jurisdiction.

 

(e)     In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering.

 

(f)     Promptly notify in writing each Holder and the underwriters, if any, of
the following events: (1) the filing of a registration statement, prospectus or
any prospectus supplement related thereto, or any post-effective amendment to
the registration statement and, with respect to the registration statement or
any post-effective amendment thereto, when the same has become effective; (2)
any request by the SEC or any other governmental entity for amendments or
supplements to a registration statement or related prospectus or for additional
information; (3) the receipt by the Company of any notification with respect to
the suspension of the qualification or exception from qualification of any
Registrable Shares for sale in any jurisdiction or the initiation or threat of
any proceeding for such purpose.

 

 
10

--------------------------------------------------------------------------------

 

 

 

(g)     Notify each Holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating to such
registration statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated in such
prospectus or necessary to make the statements in such prospectus not misleading
in the light of the circumstances then existing.

 

(h)     Upon the occurrence of any event described in Section 1.6(f)(2) or
Section 1.6(g), promptly prepare a supplement or post-effective amendment to
such registration Statement or a supplement to the related prospectus or any
document incorporated or deemed to be incorporated therein by reference, or file
any other required document, as requested by the SEC or governmental entity (in
the case of an occurrence of an event described in Section 1.6(f)(2)) or so
that, as thereafter delivered to the selling Holders, such registration
statement or prospectus will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (in the case of an occurrence of an event described in
Section 1.6(f)(2)).

 

(i)     Furnish, at the request of any Holder requesting registration of
Registrable Securities, on the date that such Registrable Securities are
delivered to the underwriters for sale, if such securities are being sold
through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, (i) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to a majority in interest of the Holders
requesting registration, addressed to the underwriters, if any, and to the
Holders requesting registration of Registrable Securities and (ii) a “comfort”
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering
and reasonably satisfactory to a majority in interest of the Holders requesting
registration, addressed to the underwriters, if any, and to the Holders
requesting registration of Registrable Securities.

 

(j)     Cause all such Registrable Securities registered pursuant to such
registration statement to be listed on each securities exchange and trading
system on which similar securities issued by the Company are then listed.

 

(k)     The Company shall not include in any Shelf Demand Offering or Demand
Registration any securities that are not Registrable Shares without the prior
written consent of the Investor.

 

(l)     Provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration.

 

 
11

--------------------------------------------------------------------------------

 

 

 

(m)     Make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other agent retained by any such underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors, employees, and independent accountants to
supply all information reasonably requested by any such underwriter, attorney,
accountant or agent in connection with such registration statement.

 

(n)     In the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Registrable Securities included in such registration statement for sale in
any jurisdiction, the Company shall use its reasonable best efforts promptly to
obtain the withdrawal of such order.

 

(o)     Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first month after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act.

 

(p)     If any such registration or comparable statement refers to any Holder by
name or otherwise as the holder of any securities of the Company and if, in the
sole and exclusive judgment of such Holder, such Holder is or might be deemed to
be a controlling person of the Company, such Holder shall have the right to
require (i) the inclusion in such registration statement of language, in form
and substance reasonably satisfactory to such Holder, to the effect that the
holding of such securities by such Holder is not to be construed as a
recommendation by such Holder of the investment quality of the Company’s
securities covered by such registration statement and that such holding does not
imply that such Holder shall assist in meeting any future financial requirements
of the Company or (ii) in the event that such reference to such Holder by name
or otherwise is not required by the Securities Act or any similar federal
statute then in force, the deletion of the reference to such Holder; provided,
that with respect to this clause (ii) such Holder shall furnish to the Company
an opinion of counsel to such effect, which opinion of counsel shall be
reasonably satisfactory to the Company.

 

(q)     Enter into such customary agreements (including underwriting and lock-up
agreements in customary form) and take all such other customary actions as the
Holders of such Registrable Securities or the managing underwriter of such
offering request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, making appropriate
officers of the Company available to participate in "road show" and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Securities).

 

1.7     Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to
Sections 1.2, 1.3, 1.4 and 1.5 of this Agreement shall be borne by the Company;
provided, that if the Holders bear the Registration Expenses for any
registration proceeding begun pursuant to Sections 1.2, 1.3, or 1.4 and
subsequently withdrawn by the Holders registering shares in such registration
proceeding, such registration proceeding shall not be counted as a registration
pursuant to Section 1.2, 1.3 or 1.4 as applicable. Furthermore, if a withdrawal
by the Holders is based upon material adverse information relating to the
Company that is different from the information known or available (upon request
from the Company or otherwise) to the Holders requesting registration at the
time of their request for registration under Sections 1.2, 1.3 or 1.4 such
registration shall not be counted as a registration for purposes of Section 1.2,
1.3 or 1.4 as applicable, even though the Holders do not bear the Registration
Expenses for such registration. All underwriting discounts, selling commissions
and stock transfer taxes relating to securities so registered shall be borne by
the Holders of such securities pro rata on the basis of the number of shares of
securities so registered on their behalf, as shall any other expenses in
connection with the registration required to be borne by the Holders of such
securities.

 

 
12

--------------------------------------------------------------------------------

 

 

 

1.8     Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Sections 1.2, 1.3,
1.4 or 1.5 that the selling Holders shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the timely registration of their Registrable Securities.

 

1.9     Indemnification. If any Registrable Securities are included in a
registration statement under Sections 1.2, 1.3, 1.4 or 1.5:

 

(a)     By the Company. To the extent permitted by law, the Company shall
indemnify and hold harmless each Holder, the partners, officers and directors of
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Securities Exchange Act of 1934 (the
“Exchange Act”), against any losses, claims, damages or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect of such losses, claims, damages, or
liabilities) arise out of or are based upon any of the following statements,
omissions or violations (collectively, “Violations” and, individually, a
“Violation”):

 

(i)     any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained in such registration statement or any amendments
or supplements to such registration statement;

 

(ii)     the omission or alleged omission to state in any such registration
statement a material fact required to be stated in such registration statement
or necessary to make the statements in such registration statement not
misleading; or

 

(iii)     any violation or alleged violation by the Company of the Securities
Act, the Exchange Act, any federal or state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any federal
or state securities law in connection with the offering covered by such
registration statement;

 

 
13

--------------------------------------------------------------------------------

 

 

 

and the Company shall reimburse each such Holder, partner, officer, director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them, as incurred, in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, that the indemnity
agreement contained in this Section 1.9(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent (and only to
the extent) that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder, partner, officer,
director, underwriter or controlling person of such Holder.

 

(b)     By Selling Holders. To the extent permitted by law, each selling Holder
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who have signed the registration statement, each person, if any,
who controls the Company within the meaning of the Securities Act, any
underwriter and any other Holder selling securities under such registration
statement or any of such other Holder’s partners, directors or officers or any
person who controls such Holder within the meaning of the Securities Act or the
Exchange Act, against any losses, claims, damages or liabilities (joint or
several) to which the Company or any such director, officer, controlling person,
underwriter or other such Holder, partner, director, officer or controlling
person of such other Holder may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or actions in respect to such losses, claims, damages or
liabilities) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information about such Holder furnished by such
Holder expressly for use in connection with such registration; and each such
Holder shall reimburse any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, underwriter or other
Holder, partner, officer, director or controlling person of such other Holder in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, that the indemnity agreement contained in this
Section 1.9(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder, which consent shall not be unreasonably withheld, nor
shall the total amounts payable in indemnity by a Holder under this
Section 1.9(b) in respect of any Violation exceed the net proceeds received by
such Holder in the registered offering out of which such Violation arises.

 

(c)     Notice. Promptly after receipt by an indemnified party under this
Section 1.9 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect of
such action is to be made against any indemnifying party under this Section 1.9,
deliver to the indemnifying party a written notice of the commencement of such
action and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense of such action with
counsel mutually satisfactory to the parties; provided, that an indemnified
party shall have the right to retain its own counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential conflict of interests between such indemnified party
and any other party represented by such counsel in such proceeding. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action, if prejudicial to the indemnifying party’s
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 1.9, but the omission so
to deliver written notice to the indemnifying party shall not relieve the
indemnifying party of any liability that it may have to any indemnified party
otherwise than under this Section 1.9.

 

 
14

--------------------------------------------------------------------------------

 

 

 

(d)     Defect Eliminated in Final Prospectus. The foregoing indemnity
agreements of the Company and Holders are subject to the condition that, insofar
as they relate to any Violation made in a preliminary prospectus but eliminated
or remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any person if a copy of
the Final Prospectus was furnished to the indemnified party and was not
furnished to the person asserting the loss, liability, claim or damage at or
prior to the time such action is required by the Securities Act.

 

(e)     Contribution. In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (i) any
Holder exercising rights under this Agreement, or any controlling person of any
such Holder, makes a claim for indemnification pursuant to this Section 1.9 but
it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 1.9 provides
for indemnification in such case or (ii) contribution under the Securities Act
may be required on the part of any such selling Holder or any such controlling
person in circumstances for which indemnification is provided under this
Section 1.9, then, and in each such case, the Company and such Holder shall
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that such
Holder is responsible for the portion represented by the percentage that the
public offering price of its Registrable Securities offered by and sold under
the registration statement bears to the public offering price of all securities
offered by and sold under such registration statement, and the Company and other
selling Holders are responsible for the remaining portion; provided, that, in
any such case, (A) no such Holder shall be required to contribute any amount in
excess of the public offering price of all such Registrable Securities offered
and sold by such Holder pursuant to such registration statement and (B) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

 

(f)     Survival. Unless otherwise expressly superceded by an underwriting
agreement entered into in connection with any underwritten public offering, the
obligations of the Company and Holders under this Section 1.9 shall survive the
completion of any offering of Registrable Securities in a registration statement
and shall survive the termination of this Agreement.

 

1.10     Limitations on Subsequent Registration Rights. From and after the date
of this Agreement, the Company shall not, without the prior written consent of
the Holders of a majority of the outstanding Registrable Securities, enter into
any agreement with any holder or prospective holder of any securities of the
Company which would allow such holder or prospective holder (a) to include
securities in any registration unless such holder or prospective holder may
include such securities only to the extent that the inclusion of such securities
shall not reduce the number of Registrable Securities which are included or
(b) to make a demand registration.

 

 
15

--------------------------------------------------------------------------------

 

 

 

1.11     Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission which may at any time permit the
sale of the Registrable Securities to the public without registration:

 

(a)     Make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times after
the effective date of the first registration under the Securities Act filed by
the Company for an offering of its securities to the general public;

 

(b)     Use reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); and

 

(c)     So long as a Holder owns any Registrable Securities, to furnish to the
Holder immediately upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 (at any time after
90 days after the effective date of the first registration statement filed by
the Company for an offering of its securities to the general public) and of the
Securities Act and the Exchange Act (at any time after it has become subject to
the reporting requirements of the Exchange Act); (ii) a copy of the most recent
annual or quarterly report of the Company; and (iii) such other reports and
documents of the Company as a Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing a Holder to sell any such
securities without registration (at any time after the Company has become
subject to the reporting requirements of the Exchange Act).

 

1.12     Termination of the Company’s Obligations. The terms and conditions set
forth in this Agreement shall become effective as of the date of this Agreement,
and shall continue in effect until the earliest to occur of:

 

(a)     the Holders no longer hold Registrable Shares; or

 

(b)     such time as the Holders own beneficially less than 5% of the
outstanding Common Stock of the Company and are no longer deemed to be an
“affiliate” or “control person” of the Company under Rule 144 or any successor
statute;

 

provided, that the provisions of Section 1.7 and Section 1.9 shall survive such
termination.

 

Section 2.     ASSIGNMENT AND AMENDMENT.

 

2.1     Assignment of Registration Rights and Refusal Rights. Notwithstanding
anything in this Agreement to the contrary, the registration rights of the
Holders under Section 1 of this Agreement may not be assigned without the prior
written consent of the Company, which shall be at the Company’s sole discretion,
except for transfers to (i) any Affiliate of Holder, (ii) any Approved Fund or
(iii) if an Event of Default is then in existence, to any Person. Any assignment
of these rights shall be assigned (with all related obligations) only to a
transferee or assignee of Registrable Securities; provided, that no party may be
assigned any of the foregoing rights unless the Company is given written notice
by the assigning party at the time of such assignment stating the name and
address of the assignee and identifying the securities of the Company as to
which the rights in question are being assigned.

 

 
16

--------------------------------------------------------------------------------

 

 

 

2.2     Transferees. Any person who acquires Registrable Securities and to whom
any rights under this Agreement are permitted to be assigned shall be bound by
all of the terms and conditions of this Agreement and deemed a Holder to the
same extent as the transferor and, as a condition to the transfer of any such
rights, such person shall execute and deliver a counterpart signature page
hereto thereby agreeing to be bound by and subject to the terms of this
Agreement.

 

2.3     Amendment of Rights. Any provision of this Agreement may be amended and
the observance of such provision may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company, and the Holders of a majority of the Registrable
Securities. Any amendment or waiver effected in accordance with this Section 2.3
shall be binding upon the Investor, each permitted successor or assignee of such
Investor and the Company.

 

2.4     Compliance with Pill. Without the prior consent of the Company, during
the term of this Agreement, Investor agrees that it will not sell or otherwise
dispose of any of the Registerable Securities if any officer or officers
involved in the investment decisions of Investor have actual knowledge (without
any duty of inquiry) that the person acquiring such Registrable Securities will
as a result of such sale or disposition become an “Acquiring Person” as defined
under the Second Amended and Restated Rights Agreement by and between the
Company and Computershare Trust Company, N.A., as Rights Agent; provided, that
this Section 2.4: (1) shall only apply to private sale transactions in which
Investor knows the identity of the purchaser prior to the sale; and (2) shall
not apply to sales of Registrable Securities into an open securities market.

 

Section 3.     GENERAL PROVISIONS.

 

3.1     Successors and Assigns. Except as otherwise provided in this Agreement,
the provisions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and permitted assigns of the parties to this
Agreement.

 

3.2     Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
of this Agreement and exhibits and schedules attached to this Agreement, all of
which exhibits and schedules are incorporated in this Agreement by this
reference.

 

 
17

--------------------------------------------------------------------------------

 

 

 

3.3     Notices. All notices, requests, consents, demands and other
communications required or permitted under this Agreement shall be in writing,
unless otherwise specifically provided in the Agreement, and shall be deemed
sufficiently given or furnished if delivered by personal delivery, by facsimile,
by delivery service with proof of delivery, or by registered or certified United
States mail, postage prepaid, to the Company at the address of the Company
specified below and to the Investor at the address specified below (unless
changed by similar notice in writing given by the particular Person whose
address is to be changed). Any such notice or communication shall be deemed to
have been given (a) in the case of personal delivery or delivery service, as of
the date of first attempted delivery during normal business hours at the address
provided herein, (b) in the case of facsimile, upon receipt, or (c) in the case
of registered or certified United States mail, three days after deposit in the
mail.

 

If to the Company:

 

SWK Holdings Corporation

15770 North Dallas Parkway

Suite 1290

Dallas, Texas 75248

Attention: J. Brett Pope, Chief Executive Officer

Facsimile: (972) 687-7255

 

With a copy to (which shall not constitute notice):

 

Holland & Knight LLP

300 Crescent Court, Suite 1100

Dallas, Texas 75201

Attention: Ryan Magee

Facsimile: (214) 964-9501

 

If to the Investor:

 

c/o Carlson Capital, L.P.

2100 McKinney Avenue

Suite 1800

Dallas, Texas 75201

Attention: Christopher W. Haga; and G. Thomas Cason, III, General Counsel’s
Office

Facsimile: (214) 932-9712

 

3.4     Specific Performance. Each of the Company and the Investor acknowledges
that a breach or threatened breach by such party of any of its obligations under
this Agreement would give rise to irreparable harm to the other party hereto for
which monetary damages would not be an adequate remedy and hereby agrees that in
the event of a breach or a threatened breach by such party of any such
obligations, the other party hereto shall, in addition to any and all other
rights and remedies that may be available to it in respect of such breach, be
entitled to equitable relief, including a restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction. The rights and remedies provided in this Agreement are
cumulative and are not exclusive of, and are in addition to and not in
substitution for, any other rights or remedies available at law, in equity or
otherwise.

 

 
18

--------------------------------------------------------------------------------

 

 

 

3.5     No Waiver. No failure or delay (whether by course of conduct or
otherwise) by a party in exercising any right, power or remedy that such party
may have under the Agreement shall operate as a waiver thereof or of any other
right, power or remedy, nor shall any single or partial exercise by a party of
any such right, power or remedy preclude any other or further exercise thereof
or of any other right, power or remedy. No waiver of any provision of the
Agreement and no consent to any departure therefrom shall ever be effective
unless it is in writing, and then such waiver or consent shall be effective only
in the specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any party shall in any case
entitle any party to any other or further notice or demand in similar or other
circumstances. This Agreement sets forth the entire understanding between the
parties hereto with respect to the transactions contemplated herein and
supersede all prior discussions and understandings with respect to the subject
matter hereof, and no waiver, consent, release, modification or amendment of or
supplement to this Agreement shall be valid or effective against any party
hereto unless the same is in writing and signed by such party.

 

3.6     Governing Law; Submission to Process. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Delaware,
without giving effect to any choice or conflict of law provision (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. Each party hereby
irrevocably (a) submits itself to the non-exclusive jurisdiction of the state
and federal courts sitting in Dallas County, Texas, (b) agrees and consents that
service of process may be made upon it in any legal proceeding relating to the
Agreement by any means allowed under Delaware or federal law, and (c) waives any
objection that it may now or hereafter have to the venue of any such proceeding
being in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

 

3.7     Severability. If any term or provision of this Agreement shall be
determined to be illegal or unenforceable all other terms and provisions of this
Agreement shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable law.

 

3.8     Counterparts; Fax. This Agreement may be separately executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement. This Agreement may be validly executed and delivered in counterparts
exchanged via facsimile, electronic mail in portable document format (.pdf) or
other electronic transmission, each of which counterparts shall be deemed
originals for all purposes.

 

3.9     Waiver of Jury Trial, Punitive Damages, etc. Each party hereby
knowingly, voluntarily, intentionally, and irrevocably (a) waives, to the
maximum extent not prohibited by law, any right it may have to a trial by jury
in respect of any litigation based hereon, or directly or indirectly at any time
arising out of, under or in connection with the Agreement or any transaction
contemplated thereby or associated therewith, before or after maturity;
(b) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any such litigation any “Special Damages” as defined
below, (c) certifies that no party hereto nor any representative or agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers, and (d) acknowledges that it has been induced to enter into
this Agreement and the transactions contemplated hereby and thereby by, among
other things, the mutual waivers and certifications contained in this Section.
As used in this Section, “Special Damages” includes all special, consequential,
exemplary, or punitive damages (regardless of how named), but does not include
any payments or funds which any party hereto has expressly promised to pay or
deliver to any other party hereto.

 

 
19

--------------------------------------------------------------------------------

 

 

 

3.10     Costs and Attorneys’ Fees. If any action, suit or other proceeding is
instituted concerning or arising out of this Agreement or any transaction
contemplated under this Agreement, the prevailing party shall recover all of
such party’s costs and attorneys’ fees incurred in each such action, suit or
other proceeding, including any and all appeals or petitions from any such
action, suit or other proceeding.

 

3.11     Entire Agreement. This Agreement, together with all exhibits and
schedules to this Agreement, constitutes the entire agreement and understanding
of the parties with respect to the subject matter of this Agreement and
supersedes any and all prior negotiations, correspondence, agreements,
understandings, duties or obligations between the parties with respect to the
subject matter of this Agreement.

 

3.12     Further Assurances. From and after the date of this Agreement, upon the
request of the Investor or the Company, the Company and the Investor shall
execute and deliver such instruments, documents or other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

3.13     Adjustments for Stock Splits, etc. Wherever in this Agreement there is
a reference to a specific number of shares of Common Stock or preferred stock of
the Company of any class or series, or a price per share of such stock, then,
upon the occurrence of any subdivision, combination or stock dividend of such
class or series of stock, the specific number of shares or the price so
referenced in this Agreement shall automatically be proportionally adjusted to
reflect the affect on the outstanding shares of such class or series of stock by
such subdivision, combination or stock dividend.

 

3.14     Aggregation of Stock. All shares of Common Stock held or acquired by
the Investor and its Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement. For purposes of
the foregoing, the shares held by any Investor that (a) is a partnership or
corporation shall be deemed to include shares held by affiliated partnerships or
the partners, retired partners and stockholders of such holder or affiliated
partnership, or members of the “immediate family” (as defined below) of any such
partners, retired partners and stockholders, and any custodian or trustee for
the benefit of any of the foregoing persons and (b) is an individual shall be
deemed to include shares held by any members of the stockholder’s immediate
family (“immediate family” shall include any spouse, father, mother, brother,
sister, lineal descendant of spouse or lineal descendant) or to any custodian or
trustee for the benefit of any of the foregoing persons.

 

[Signature Page Follows]

 

 
20

--------------------------------------------------------------------------------

 

 

 

     IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement as of the date first written above.

 

 

  SWK HOLDINGS CORPORATION                      By: /s/  J. Brett Pope     Name:
J. Brett Pope     Title:   Chief Executive Officer  

 

 

  INVESTOR:           Double Black Diamond, L.P.             By: Carlson
Capital, L.P.,
its Investment Advisor            

By:

Asgard Investment Corp. II,
its General Partner

             By: /s/ Clint D. Carlson     Name: Clint D. Carlson     Title:  
President  





 



 

  Double Black Diamond OFFSHORE LtD.            

By:

Carlson Capital, L.P.,
its Investment Advisor

           

By:

Asgard Investment Corp. II,
its General Partner

             By: /s/ Clint D. Carlson     Name: Clint D. Carlson     Title:  
President  

 

 
21

--------------------------------------------------------------------------------

 

 

  Black Diamond OFFSHORE, LTD.             By: Carlson Capital, L.P.,
its Investment Advisor            

By:

Asgard Investment Corp. II,
its General Partner

             By: /s/ Clint D. Carlson     Name: Clint D. Carlson     Title:  
President  

 

 

22  

 